Citation Nr: 0109531	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-02 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a heart condition.

3.  The propriety of the initial 10 percent evaluation 
assigned for the veteran's service connected post-traumatic 
stress disorder (PTSD).

4.  The propriety of the initial noncompensable evaluation 
assigned for the veteran's service connected status post 
medial meniscectomy of the left knee.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

J. Henriquez


INTRODUCTION

The veteran had verified active service from May 1971 to 
October 1976, and 14 years and 7 months of  prior unverified 
active service.

In an October 1999 rating decision, the RO granted service 
connection and assigned a 10 percent evaluation for PTSD, and 
granted service connection and assigned a noncompensable 
evaluation for a left knee disorder, each effective from May 
12, 1999.  In that same decision, the RO also denied service 
connection for a right knee disorder and for a heart 
condition.  The veteran appealed all four determinations.  

The Board notes that the RO adjudicated the PTSD claim and 
the left knee claim as ones for increased ratings.  However, 
in light of the distinction noted by the United States Court 
of Appeals for Veterans Claims (Court) in Fenderson v. West, 
12 Vet. App. 119 (1999), the Board has recharacterized those 
issues as involving the propriety of the initial evaluation 
assigned.  Furthermore, as higher evaluations for each 
condition are available, and the veteran is presumed to be 
seeking the maximum available benefit for each disability, 
since he has not expressly indicated otherwise, his claims 
for higher evaluations remain viable on appeal.  Id; AB v. 
Brown, 6 Vet. App. 35, 38 (1993). 


REMAND

Following a review of the claims folder, the Board finds that 
a remand of all of the issues currently on appeal, the issues 
of entitlement to service connection for a right knee 
disorder and a heart condition, and for an increased rating 
for PTSD is warranted.

Initially, the Board notes that the RO should verify all the 
veteran's periods of active duty service, as well as obtain 
all outstanding service medical records.     

With regard to the right knee, the veteran's service medical 
records show that he injured his right knee in November 1956 
when he struck a rock.  There was a contusion on the lateral 
aspect of the right knee.  X-rays were negative.  In an 
August 1957 treatment record, it was noted that the veteran 
had pain in his right knee.  There was tenderness over the 
right knee along the medial aspect of the leg.  The 
impression was a strained knee.

Post-service, in the July 1999 VA orthopedic examination, it 
appeared that the examiner had examined both the right and 
left knees.  However, the report failed to specify the 
specific findings pertaining to the right leg.  It was noted 
though, that the range of motion of the right knee was from 0 
to 120 degrees.  This finding reveals a slight reduction in 
the range of motion of the knee.  Furthermore, while a 
diagnosis for the left knee was provided, a diagnosis of the 
right knee was not.  

With regard to the veteran's claim for service connection for 
a heart condition, service medical records reveal that the 
veteran was seen on numerous occasions with complaints 
pertaining to his heart and chest.  It was noted that the 
veteran had a heart murmur and that he had had rheumatic 
fever prior to his entry into service.

Post-service, a July 1999 VA cardiovascular examination 
revealed diagnoses of status post coronary bypass graft, non 
Q myocardial infarction, rheumatic heart disease (by 
history), asymptomatic, and coronary heart disease.  Also, 
the veteran's representative noted that the veteran was 
recently hospitalized for treatment of his heart condition at 
the Robert Packer Hospital in Sayre, Pennsylvania and at the 
Presbyterian University Hospital in Pittsburgh, Pennsylvania.  
Those records have not been obtained and associated with the 
claims folder.

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

Under the circumstances of this case, the Board finds that RO 
should schedule the veteran for appropriate VA examinations 
to obtain opinions as to the relationship, if any, between 
any currently diagnosed right knee disorder and/or heart 
condition and the veteran's active military service, to 
include pertinent symptoms noted in the veteran's service 
medical records.  

The Board also finds that, to permit adequate evaluation of 
the current severity of the service-connected left knee 
condition, it would be helpful for the orthopedic examiner to 
comment upon the extent of functional loss resulting from 
pain and/or weakness, to include with repeated use and during 
flare-ups.  The Board notes that, when evaluating 
musculoskeletal disabilities, the VA may, in addition to 
applying schedular criteria, consider granting a higher 
rating in cases in which functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  The examiner also should specifically indicate 
whether, and to what extent, the veteran currently suffers 
from instability of the left knee (as a result of his 
meniscus tear), as well as whether he currently suffers from 
arthritis in that knee.  See VAOPGCPREC 23-97 (July 1, 1997; 
revised July 24, 1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) 
(establishing that, under certain circumstances, separate 
ratings may be warranted, under Diagnostic 5003 and 5257, for 
arthritis and instability affecting the knee).  

The veteran is hereby notified that a failure to report for 
any scheduled examination, without good cause, could well 
result in the denial of the claim.  See 38 C.F.R. § 3.655 
(1999).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.  

Prior to having the RO undergo VA examination, the RO should 
obtain and associate with the claims file all outstanding 
pertinent medical records, particularly to include any 
medical records from the Robert Packer Hospital in Sayre, 
Pennsylvania and the Presbyterian University Hospital in 
Pittsburgh, Pennsylvania, where the veteran has received 
treatment.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

The RO should also obtain pertinent records from any other 
source(s) or facility(ies) identified by the veteran, as well 
as undertake any other development or notification action 
deemed warranted by the Veterans Claims Assistance Act of 
2000, before considering the claim on the merits.   

With regard to the veteran's claim for an increased rating 
for PTSD, the Board notes that the August 1999 VA psychiatric 
examiner provided an Axis I diagnoses of bipolar disorder, 
hypomanic, and PTSD, chronic.  He provided a current global 
assessment of functioning score (GAF) of 55 and a past year 
GAF of 65.  However, the examiner did not discuss the level 
of deficiency in social and occupational functioning 
attributable only to the veteran's service-connected PTSD; in 
other words, which portion of the GAF scores represented 
impairment due solely to PTSD.  The Board emphasizes that if 
it is not medically possible to distinguish the effects of 
service-connected and nonservice-connected conditions, the 
reasonable doubt doctrine mandates that all signs and 
symptoms be attributed to the veteran's service-connected 
back condition.  See Mittleider v. West, 11 Vet. App. 181 
(1998); 38 U.S.C.A. § 3.102 (2000). .  Thus, the Board finds 
that further VA psychiatric examination is necessary to 
determine the current severity of the veteran's service-
connected PTSD.  

Further in adjudicating the issue of the proper rating 
warranted for service-connected PTSD and the service-
connected left knee condition during the appeal period, the 
RO should consider whether separate ratings could be assigned 
for separate periods of time based on the facts found-a 
practice known as "staged ratings."  See Fenderson, supra.  

For all the foregoing reasons, these matters are hereby 
REMANDED to the RO for the following action:

1.  The RO should attempt to verify all 
of the veteran's periods of active duty 
and obtain all outstanding service 
medical records from the National 
Personnel Records Center in St. Louis, 
Missouri.  

2.  The RO should obtain and associate 
with the claims file all outstanding 
medical records pertaining to the 
veteran's claims.  This must specifically 
include all outstanding records from the 
Bath, VAMC and from the Robert Packer 
Hospital in Sayre, Pennsylvania and the 
Presbyterian University Hospital in 
Pittsburgh, Pennsylvania.  The RO should 
also assist the veteran in obtaining all 
other pertinent records from any other 
source(s) or facility(ies) identified by 
the veteran.  If any requested records 
are not available, or the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran and his representative should be 
duly notified.  The veteran is free, of 
course, to submit any pertinent records 
in his possession, and the RO should give 
him an opportunity to do so before 
arranging for him to undergo medical 
evaluation. 

3.  After associating with the claims 
file all available medical records 
received pursuant to the development 
requested in paragraphs 1 and 2, above, 
the veteran should be afforded VA 
orthopedic and cardiovascular 
examinations to determine the nature and 
etiology of any current right knee 
disorder and heart condition.  It is 
imperative that the physician who is 
designated to examine the veteran reviews 
the evidence in his claims folder, to 
include a complete copy of this REMAND.  
All appropriate tests and studies should 
be conducted, and all clinical findings 
should reported in detail.  

With respect to each right knee and 
cardiovascular disorder diagnosed, the 
appropriate physician should render an 
opinion, following the examination of the 
veteran and review of his pertinent 
medical history, with special attention 
to the documented medical history, as to 
whether it is as least as likely as not 
that the disorder is related to the 
veteran's active military service, to 
include any symptoms noted therein.  

As regards the service-connected left 
knee condition, the orthopedic examiner 
should render specific findings as to 
whether, and to what extent, the veteran 
suffers from instability of the left 
knee, as well as whether he also has 
arthritis affecting that knee.  Moreover, 
the examiner should note whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination associated with the left 
knee.  In addition, the physician should 
indicate whether, and to what extent, the 
veteran experiences likely functional 
loss due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use.  To the extent 
possible, the examiner should express 
such functional loss in terms of 
additional degrees of limited motion.  

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.  

4.  After associating with the claims 
file all available medical records 
received pursuant to the development 
requested in paragraphs 1 and 2, above, 
the veteran should be afforded a VA 
psychiatric examination to determine the 
current nature and extent of any current 
right knee disorder and heart condition.  
It is imperative that the physician who 
is designated to examine the veteran 
reviews the evidence in his claims 
folder, to include a complete copy of 
this REMAND.  All appropriate tests and 
studies should be conducted, and all 
clinical findings should reported in 
detail.  

The veteran should be scheduled for a VA 
psychiatric examination to assess the 
nature and severity of his post-traumatic 
stress disorder.  The veteran's claims 
file and a complete copy of this REMAND 
must be made available to examiner for 
review.  Any and all indicated studies 
and tests that are deemed necessary by 
the examiner, to include psychological 
testing, should be accomplished, and all 
clinical findings should be reported, in 
detail.  Regarding the latter, the 
examiner should specifically render 
findings with respect to the existence 
and extent of memory loss; depressed 
mood; anxiety; panic attacks; sleep 
impairment; impaired judgment, speech, 
impulse control and/or thought processes; 
neglect of personal hygiene and 
appearance; suicidal ideation; and 
delusions or hallucinations.  The 
examiner also should render a multi-axial 
diagnosis, including assignment of a GAF 
score.  If more than one psychiatric 
disorder is diagnosed, the examiner 
should indicate the percentage or portion 
of the score representing impairment due 
to the service-connected disorder.  
However, if it is not medically possible 
to distinguish the symptoms and effects 
of service-connected PTSD from any other 
diagnosed psychiatric disorder, the 
psychiatrist should clearly so state.  

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.

5.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  If none of the requested development 
yields medical evidence of a nexus 
between any right knee disorder and/or 
heart condition and the veteran's active 
military service, the RO should 
specifically advise veteran and his 
representative of the need to submit such 
competent medical evidence to support the 
claim(s).

7.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

8.  After completion of the foregoing 
requested development, and any other 
development deemed warranted by the 
record, the RO should adjudicate all of 
the claims on appeal in light of all 
pertinent evidence and legal authority, to 
specifically include that cited to herein.  
As indicated above, adjudication of the 
claims on appeal should include, with 
respect to the service-connected left knee 
disability, the extent of functional loss 
due to pain and other factors, to include 
with repeated use and during flare-ups; 
with respect to the service-connected 
PTSD, whether it is possible to 
distinguish the effects of any nonservice-
connected psychiatric condition; and with 
respect to each service-connected 
condition, whether  "staged rating" is 
appropriate.  The RO must provide full 
reasons and bases for its determinations.

10.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative must be furnished an 
appropriate supplemental statement of the 
case, and afforded the opportunity for 
written or other response before the 
claims file is returned to the Board for 
further appellate consideration.   

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


